Blackburn, Judge,
dissenting as to Divisions 1, 2 and 3.
During the hearing on defendant’s motion to suppress, the appellant’s sister testified that the appellant had been living with her for approximately one week, that his bedroom was his private room, that he paid between $25 and $30 for bills and to help with the rent, and that she had not told the police anything contrary to that testimony. Thereafter, the trial court recognized that the appellant gave his sister some money, but questioned “whether it was for food or lights, or just helping out, or whether he was renting a particular part of that apartment that gave him some exclusive dominion over that.”
The majority contends that the trial court’s determination that based on the evidence “that [appellant’s sister] had a right to allow them to make the search, and that search would include the entire premises” was a finding of fact which must be clearly erroneous before it can be reversed. The trial court’s determination was, at best, a mixed finding of law and fact. The trial court clearly believed appellant’s sister’s testimony that appellant paid her money, the trial court merely misapplied the law in finding that the money must be specifically for rent and not for increased bills and to help with rent.
1. This case is clearly distinguishable from Howard v. State, 207 Ga. App. 125 (427 SE2d 96) (1993) upon which the majority bases its decision. In Howard, we found that no landlord-tenant relationship existed between the defendant and his mother because he “paid no part of the rent or other expenses.” (Emphasis supplied.) 207 Ga. App. at 125. See also Williams v. State, 166 Ga. App. 798 (2) (305 SE2d 489) (1983). In the present case, during his first week of living with his sister appellant paid $25 to $30 for bills and rent. The trial court found the appellant’s sister’s testimony credible, but imposed a more stringent standard than that indicated in Howard, supra, and Williams, supra, to find a landlord/tenant relationship. Each case relied upon by the majority involves a fact situation in which the parents of the defendant consented to a search of their house in which their son lived without paying any money to the parents. See Howard, 207 Ga. App. 125 (1), supra; Montgomery v. State, 155 Ga. App. 423 (1) (270 SE2d 825) (1980). See also Williams, supra. The present situation is much different.
The fact that the defendant did not object to the officer’s illegal search at the time, is of no consequence. A failure to object does not equal consent. The defendant did not testify, and the State has the burden of proving a legal search. The payment of $25 to $30 for one week for bills and rent sufficiently establishes a landlord-tenant relationship, especially when the appellant had his own room. Merely allowing access to one’s room for laundry does nothing to obviate a landlord-tenant relationship. Therefore, the State failed to fulfill its burden of proving that it had obtained valid consent. See State v. *289Stewart, 191 Ga. App. 750 (382 SE2d 677) (1989); State v. Oliver, 183 Ga. App. 92 (357 SE2d 889) (1987).
2. The majority’s argument in Division 2 relies on its finding that appellant was a guest in his sister’s apartment. However, appellant was not a “guest,” but a tenant who enjoys all rights and protections provided by the United States and Georgia Constitutions. The majority concludes that because the defendant was trafficking cocaine, he had no reasonable expectations of privacy. In this case, the expectation of privacy is founded on the tenant status of defendant and is not waived by the conduct in which he engaged as a tenant. The Fourth Amendment to the United States Constitution protects the citizen’s right to be free from unreasonable searches and seizures of his person and his property as determined at the time of the search, not by a subsequent determination of the defendant’s conduct based upon the results of the search. See Minnesota v. Olson, 495 U. S. 91 (110 SC 1684, 109 LE2d 85) (1990).
3. In Division 3 the majority applies a “good-faith exception” to a warrantless search where the officer was justified in believing that the party consenting to the search had authority to do so. This exception has been recognized by the United States Supreme Court and recognized by this court. See Illinois v. Rodriguez, 497 U. S. 177 (110 SC 2793, 111 LE2d 148) (1990); State v. Stewart, 203 Ga. App. 829 (418 SE2d 110) (1992). However, the same reasons enunciated by the Georgia Supreme Court for not following the “good-faith exception” with regard to search warrants, prevent our use of a “good-faith exception” with regard to warrantless searches. Gary v. State, 262 Ga. 573 (422 SE2d 426) (1992).
In Gary, the Court determined that OCGA § 17-5-30 was the “legislature’s unequivocal expression of its desire that evidence seized by means of a warrant that [was] not supported by probable cause be suppressed.” 262 Ga. at 575. Similarly, OCGA § 17-5-30 (a) (1) requires the suppression of evidence obtained by an illegal search and seizure conducted without a warrant. “A valid consent eliminates the need for either probable cause or a search warrant. Bobbitt v. State, 195 Ga. App. 566, 567 (394 SE2d 385) (1990). Langston v. State, 202 Ga. App. 431, 432 (2) (414 SE2d 676) (1992).” (Citations and punctuation omitted.) Howard, 207 Ga. App. at 127. Therefore, a search based on invalid consent is illegal and the evidence is subject to suppression pursuant to OCGA § 17-5-30 (a) (1).
In Gary, the Court held “that the good-faith exception to the exclusionary rule enunciated by the U. S. Supreme Court in United States v. Leon, ... is not applicable in Georgia in light of our legislatively-mandated exclusionary rule found in OCGA § 17-5-30.” 262 Ga. at 577. A different result is not justified because the officers in the present case acted without warrant. Georgia law precludes the appli*290cation of the Rodriguez good-faith exception for warrantless searches as applied by the majority.
Decided July 12, 1994
Reconsideration denied July 29, 1994
J. Robert Daniel, Elizabeth Lane, for appellant.
Charles H. Weston, District Attorney, Vernon R. Beinke, Howard Z. Simms, Assistant District Attorneys, for appellee.
The majority asserts that this issue was squarely before the Georgia Supreme Court in Davis v. State, 262 Ga. 578 (422 SE2d 546) (1992), and the Supreme Court did not disapprove of the good-faith exception in valid consent searches. In Davis, the Supreme Court’s decision was based on whether the ten-year-old had actual authority to consent to a search of his parent’s house, not whether the police reasonably relied upon the ten-year-old’s apparent authority. Id. The present issue was not before the Court in Davis, and there is no prec-edential value in the Court’s failure to discuss or reach an issue.
For the foregoing reasons, the trial court’s denial of Ford’s motion to suppress should be reversed.